Citation Nr: 0110424
Decision Date: 04/10/01	Archive Date: 05/21/01

DOCKET NO. 99-13 777A                DATE APR 10 2001

On appeal from the Department of Veterans Affairs Regional Office
in Chicago, Illinois

THE ISSUES

1. Entitlement to service connection for dizziness; joint pain of
the leg, knees and hips; chest pain; fatigue; head pain; heart
palpitations; diarrhea; sinusitis, and erythrocytosis, all due to
an undiagnosed illness.

2. Entitlement to service connection for spondylolysis.

3. Entitlement to service connection for defective hearing.

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United
States

WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse

ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel

INTRODUCTION

The veteran served on active duty from June 1989 to September 1992.
This matter comes to the Board of Veterans' Appeals (Board) on
appeal from rating decisions by the Department of Veterans Affairs
(VA) Regional Office (RO) in Chicago, Illinois.

In July 2000, the Board remanded the veteran's claim to the RO for
additional development. The case has been returned to the Board and
is ready for further review.

REMAND

There has been a significant change in the law during the pendency
of this appeal. On November 9, 2000, the President signed into law
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000). This law redefines the obligations of
VA with respect to the duty to assist and includes an enhanced duty
to notify a claimant as to the information and evidence necessary
to substantiate a claim for VA benefits. This law also eliminates
the concept of a well-grounded claim and supersedes the decision of
the United States Court of Appeals for Veterans Claims in Morton v.
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober,
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000)

- 2 -

(per curiam order), which had held that VA cannot assist in the
development of a claim that is not well grounded. This change in
the law is applicable to all claims filed on or after the date of
enactment of the VCAA, or filed before the date of enactment and
not yet final as of that date. Veterans Claims Assistance Act of
2000, Pub. L. No. 106-475, 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000). See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a
remand in this case is required for compliance with the notice and
duty to assist provisions contained in the new law. In addition,
because the RO has not yet considered whether any additional
notification or development action is required under the VCAA, it
would be potentially prejudicial to the appellant if the Board were
to proceed to issue a decision at this time. See Bernard v. Brown,
4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24,
1992) (published at 57 Fed. Reg. 49,747 (1992)). Therefore, for
these reasons, a remand is required.

In an effort to assist the RO, the Board has reviewed the claims
file and identified certain assistance that must be rendered to
comply with the VCAA. However, it is the RO's responsibility to
ensure that all appropriate development is undertaken in this case.

Service connection may be established for a chronic disability
resulting from an undiagnosed illness which became manifest either
during active service in the Southwest Asia theater of operations
during the Persian Gulf War or to a degree of 10 percent or more
not later than December 31, 2001. 38 C.F.R. 3.317(a)(1)(i) (2000).

Objective indications of a chronic disability include both "signs,"
in the medical sense of objective evidence perceptible to an
examining physician, and other, non-medical indicators that are
capable of independent verification. Disabilities that have existed
for six months or more and disabilities that exhibit intermittent
episodes of improvement and worsening over a six-month period will
be considered chronic. The six-month period of chronicity will be
measured from the earliest date on which the pertinent evidence
establishes that the signs or symptoms of the

- 3 -

disability first became manifest. A chronic disability resulting
from an undiagnosed illness referred to in this section shall be
rated using evaluation criteria from the VA's Schedule for Rating
Disabilities (rating schedule) for a disease or injury in which the
functions affected, anatomical localization, or symptomatology are
similar. A disability referred to in this section shall be
considered service connected for the purposes of all laws in the
United States. 38 C.F.R. 3.317(a)(2-5) (2000). Signs or symptoms
which may be manifestations of an undiagnosed illness include, but
are not limited to, fatigue, signs or symptoms involving the skin,
headaches, muscle pain, joint pain, neurologic signs or symptoms,
neuropsychological signs or symptoms, signs or symptoms involving
the respiratory system (upper or lower), sleep disturbances,
gastrointestinal signs or symptoms, cardiovascular signs or
symptoms, abnormal weight loss, or menstrual disorders. 38 C.F.R.
3.317(b) (2000).

However, compensation shall not be paid under this section: if
there is affirmative evidence that an undiagnosed illness was not
incurred during active military, naval, or air service in the
Southwest Asia theater of operations during the Persian Gulf War;
or if there is affirmative evidence that an undiagnosed illness was
caused by a supervening condition or event that occurred between
the veteran's most recent departure from active duty in the
Southwest Asia theater of operations during the Persian Gulf War
and the onset of the illness; or if there is affirmative evidence
that the illness is the result of the veteran's own willful
misconduct or the abuse of alcohol or drugs. 38 C.F.R. 3.317(c).

While service medical records show no treatment for dizziness, VA
outpatient treatment records show that the veteran complained of
dizziness on several occasions beginning in December 1992. In
October 1993, dizziness was diagnosed, as was left ear infection,
and in December 1993, the examiner noted that the veteran had
previously experienced dizziness with an ear infection. A private
examiner has indicated in a September 1997 letter that he began
treating the veteran in 1995, for complaints that included
dizziness. Records of this treatment have not been associated with
the claims file.

- 4 -

The veteran also complains of head pain. Service medical records
show no treatment for headaches. A July VA medical record entry
reflects treatment wherein the examiner noted that the veteran's
migraine headaches were under control with medication. A private
examiner has indicated in a September 1997 letter that he began
treating the veteran in 1995, for complaints that included
headache. Records of this treatment have not been associated with
the claims file.

The veteran has complained of joint pain of the leg, knees and
hips. X-rays of the knees and hips have been normal. The veteran is
service connected for residuals of a stress fracture of the left
tibia. On VA treatment in May 1999, the examiner diagnosed
bilateral hip pain, must probably either due to lumbar spondylitis
or degenerative joint disease. It was noted a few days later that
X-rays of the hips were normal. X-rays of the knees and ankles have
also been reported to be normal. A private examiner has indicated
in a September 1997 letter that he began treating the veteran in
1995, for complaints that included joint pain. Records of this
treatment have not been associated with the claims file.

The veteran has been reported to have chest pain and heart
palpitations. A private examiner has also diagnosed erythrocytosis.
A November 1997 VA examiner noted after conducting diagnostic tests
that there was no evidence of polycythemia in the medical records
that had been reviewed. It was noted that a private examiner had
diagnosed polycythemia, but that a hemoglobin of 15.1 did not
correlate with polycythemia. The current blood tests showed no
pertinent abnormality, and the diagnosis was, complaints of
polycythemia. However a private examiner noted in a September 1997
statement that the veteran was diagnosed with erythrocytosis after
being referred to another physician in 1995. Records from these
physicians have not been secured. It is noted that he is service-
connected for recurrent arrhythmia, tachycardia and sinus
bradycardia.

The veteran has complained of diarrhea. On VA examination in
November 1997, it was noted that the veteran had diarrhea, possibly
secondary to anxiety disorder. It is noted that the veteran is
service-connected for post-traumatic stress disorder (PTSD).

- 5 -

The veteran was treated during service for complaints of sinusitis.
The veteran has been found to have complaints of sinusitis per
letter from a private examiner dated in September 1997. Records of
the examination and treatment of the veteran for sinusitis have not
been associated with the claims file.

The veteran has complained of fatigue. When the veteran was seen by
VA in May 1994, chronic fatigue syndrome was diagnosed. On VA
examination in November 1997, he reported feeling fatigue since
returning from Saudi Arabia. On examination the examiner noted
under "fatigue", none. It was stated that the veteran did not meet
the requirements for chronic fatigue syndrome. Complaints of
chronic fatigue syndrome was the diagnosis, and it was stated that
the veteran did not meet the criteria for this diagnosis. A private
examiner has indicated in a September 1997 letter that he began
treating the veteran in 1995, for complaints that included fatigue.
Records of this treatment have not been associated with the claims
file.

Accordingly, these issues are REMANDED to the RO for the following:

1. The veteran should be requested to provide the names, addresses,
and dates of treatment for all of the disabilities at issue here.
Of particular interest are the records from the private examiner
who wrote in the September 1997 letter that he had examined and
treated the veteran for various complaints as well as the records
of the examiner to which he referred the veteran. Thereafter, in
light of the response received and after obtaining any necessary
authorization, the RO should take appropriate action to obtain
copies of any records indicated, which have not been previously
secured.

2. The RO should schedule the veteran for examination by the
appropriate board certified specialists, if available, to evaluate
the veteran's disabilities and

- 6 -

complaints. The claims file and a copy of this remand must be
reviewed by each examiner, and all indicated tests must be
conducted.

As to the symptoms claimed as due to undiagnosed illness, the
examiners should offer medical opinions regarding the reported
symptoms of joint pain of the legs, knees and hips, chest pain and
heart palpitations, fatigue, dizziness, head pain, diarrhea and
erythrocytosis.

a) The examiners should be requested to clearly report any
diagnoses which are supported by clinical and special test findings
and, for each such disability capable of medical diagnosis, the
examiner should offer an opinion as to when such disability was
first manifested, including an opinion as to whether it is as least
as likely as not that such medically diagnosed disabilities were
first manifested during service.

b) The examiners should also be requested to clearly report whether
there are any objective indications (signs) of chronic disability
manifested by joint pain of the leg, knees and hips, chest pain and
heart palpitations, diarrhea, fatigue, dizziness, head pain or
erythrocytosis which cannot by history, physical examination, or
laboratory tests be attributable to any known clinical diagnosis.
The examiner should offer an opinion as to the etiology of such
disability or signs of disability, including is any symptom is a
manifestation of any currently service-connected disability.

As to the issue of spondylosis, the veteran should be examined by
the appropriate specialist, and an opinion

- 7 -

should be offered as to the etiology of any disability found, to
include whether it is at least as likely as not that any current
disability is related to service. A complete rationale for any
conclusion drawn must be provided.

In addition, the veteran should be scheduled for a VA audiometric
examination to evaluate his service-connected defective hearing.

The veteran must be informed of the potential consequences of his
failure to report for any scheduled examination, and a copy of this
notification must be associated with the claims file.

3. The RO must review the file and ensure that all of the
directives of this remand are carried out in full, and if not,
corrective action must be taken. 38 C.F.R. 4.2 (2000); see also
Stegall v. West, 11 Vet. App. 268 (1998). The RO should then review
the claims file and take any additional appropriate action to
ensure compliance with the assistance to the claimant provisions of
the recently enacted Veterans Claims Assistance Act of 2000, Pub.
L. No. 106-475, 114 Stat. 2096 (2000).

4. The RO must review the claims file and ensure that all
notification and development action required by the Veterans Claims
Assistance Act of 2000, Pub. L. No. 106-475 is completed. In
particular, the RO should ensure that the new notification
requirements and development procedures contained in sections 3 and
4 of the Act (to be codified as amended at 38 U.S.C. 5102, 5103,
5103A, and 5107) are fully complied with and satisfied. For further
guidance on the processing of this case in light of

- 8 -

the changes in the law, the RO should refer to VBA Fast Letter 00-
87 (November 17, 2000), as well as any pertinent formal or informal
guidance that is subsequently provided by the Department,
including, among others things, final regulations and General
Counsel precedent opinions. Any binding and pertinent court
decisions that are subsequently issued also should be considered.
If any benefit sought on appeal remains denied, the appellant and
the appellant's representative, if any, should be provided with a
supplemental statement of the case (SSOC). The SSOC must contain
notice of all relevant actions taken on the claim for benefits, to
include a summary of the evidence and applicable law and
regulations considered pertinent to the issue currently on appeal.
An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

F. JUDGE FLOWERS

Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2000), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (2000).

- 9 -



